RENDERED: DECEMBER 2, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

              Commonwealth of Kentucky
                         Court of Appeals

                              NO. 2021-CA-0973-DR


BILLY MICHAEL MARTIN
IN HIS CAPACITY AS EXECUTOR
OF THE ESTATE OF BILLY MARTIN                                       APPELLANT



                ON MOTION FOR DISCRETIONARY REVIEW
                   FROM MCCREARY CIRCUIT COURT
v.                HONORABLE DANIEL BALLOU, JUDGE
                       ACTION NO. 21-XX-00004


BRENDA MARTIN                                                         APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

CLAYTON, CHIEF JUDGE: Billy Michael Martin (“Mike”), in his capacity as

executor of the estate of Billy Martin, was granted discretionary review of the

McCreary Circuit Court’s judgment affirming the McCreary District Court’s denial
of Mike’s motion for leave to file a late disallowance of a claim against the estate.

Upon review, we affirm.

              FACTUAL AND PROCEDURAL BACKGROUND

             Billy Martin passed away on October 16, 2017. A dispute thereafter

arose between Brenda Martin, Billy’s widow, and Mike, Billy’s son from a

previous marriage. Mike and Brenda each filed a petition in McCreary District

Court seeking to be appointed executor/executrix of the estate and to probate

different documents as Billy’s will. Mike tendered a document dated June 12,

2000, which left everything to him, whereas Brenda tendered a handwritten

document entitled “Last Will and Testament,” which was executed by Billy and

Brenda on June 2, 2017, in the presence of two witnesses and a notary. The

document states in part: “This will is between Billy Martin and Brenda Martin, we

did not have a pre-nuptial agreement before we married 26 years ago.” The

document provides for Brenda to receive the marital home, its contents, and the

acre of land on which it is situated. She is also to retain various properties she

owns, as well as her car and a truck. The document states that Billy wants Mike to

have his business, Martin Pallets and Martin Sawmill, its equipment and all the real

estate it sits on, and another tract of land. The 2017 document did not dispose of

all of Brenda and Mike’s property.




                                          -2-
             On December 13, 2017, the district court appointed Mike and Brenda

as co-administrator/administratrix of the estate. No will was admitted to probate at

that time. Mike and Brenda each retained counsel in September 2018.

             Brenda filed a motion for the surviving spouse exemption pursuant to

Kentucky Revised Statutes (KRS) 391.030. Mike responded that the handwritten

2017 document was a postnuptial agreement in which Brenda had released and

waived her right to the spousal exemption.

             On August 9, 2019, the district court entered an order admitting into

probate the 2000 will tendered by Mike. In accordance with the terms of that will,

Mike was appointed the executor of Billy’s estate. On October 17, 2019, the

district court entered an order finding that the handwritten 2017 document was not

Billy’s last will and testament and scheduling a hearing to determine the estate

assets. Brenda filed a motion to alter, amend, or vacate the order. The parties

were directed to submit proposed orders on the motion by February 7, 2020.

             Mike’s attorney unexpectedly passed away on January 25, 2020.

             On February 3, 2020, Brenda filed a claim against the estate, which

she served on Mike, the clerk of the court, and the office of Mike’s attorney. Her

claims against the estate consisted of a claim for breach of the contractual

provisions as set forth in the handwritten 2017 “Last Will and Testament.” The

claim alleged that Billy had bound himself contractually to provide Brenda with


                                         -3-
certain assets as set forth in the agreement, but that Mike had failed to honor the

contract even though he had previously asserted that the document was a

“postnuptial contract.” Brenda also asserted that Billy and Mike had committed

fraud on her marital share of the estate by changing the title of a savings account

from Billy’s sole name to joint ownership with Mike. The claim sought to require

Mike, in his capacity as administrator of the estate, to fulfill all terms and

provisions of the agreement and to restore the full amount of the savings account

of $52,739.85 to the estate, from which amount Brenda was entitled to her spousal

exemption plus one-half of the balance.

             On February 4, 2020, Brenda filed a renunciation of the 2000 will

while explicitly preserving her claims disputing its validity. On February 5, 2020,

Brenda filed a motion to continue the deadline for filing proposed orders, citing

Mike’s loss of his attorney.

             On February 7, 2020, an individual identified on the docket as Bob

West appeared in district court on Mike’s behalf, explaining that Mike was unable

to be present because he had the flu. The district court advised him that Mike

needed to get a new attorney and have that attorney enter an appearance.

             Mike did retain new counsel, who filed an action against Brenda in

McCreary Circuit Court on February 21, 2020, but did not enter an appearance in

the district court probate action. Brenda filed an answer and counterclaims in the


                                          -4-
circuit court action. On July 9, 2020, Brenda’s counsel served a copy of her claim

against the estate, along with a discussion of the expiration of the deadline to deny

such a claim, in response to a motion for partial summary judgment filed in the

circuit court action by Mike’s attorney.

             On August 14, 2020, Mike’s new counsel entered an appearance in

the probate proceedings. On September 19, 2020, over seven months after Brenda

filed the claim, Mike’s counsel filed a motion seeking leave to file a late

disallowance of the claim. Following a hearing, the district court entered findings

of fact, conclusions of law, and order denying Mike’s motion. Mike filed an

appeal to the McCreary Circuit Court, which entered findings of fact, conclusions

of law, and judgment affirming the ruling of the district court. Mike sought

discretionary review, which was granted, and this appeal followed.

                                    ANALYSIS

             The following statutes set forth the procedures and limitations for

presenting claims against a decedent’s estate.

             KRS 396.011(1) provides that such claims must be presented within

six months after the appointment of the personal representative. It states as

follows:

             All claims against a decedent’s estate which arose before
             the death of the decedent, excluding claims of the United
             States, the State of Kentucky and any subdivision
             thereof, whether due or to become due, absolute or

                                           -5-
              contingent, liquidated or unliquidated, founded on
              contract, tort, or other legal basis, if not barred earlier by
              other statute of limitations, are barred against the estate,
              the personal representative, and the heirs and devisees,
              unless presented within six (6) months after the
              appointment of the personal representative, or where no
              personal representative has been appointed, within two
              (2) years after the decedent’s death.

              KRS 396.015 sets forth the method of presenting claims against the

estate. It states in pertinent part:

              The claimant may deliver or mail to the personal
              representative a written statement of the claim indicating
              its basis, the name and address of the claimant, and the
              amount claimed, or may file a written statement of the
              claim, in the form prescribed by rule, with the clerk of
              the court. If presentment shall be made by filing a
              written statement of the claim with the clerk of the court,
              the claimant shall certify as provided in the rules of civil
              procedure that a copy of the written statement has been
              given or mailed to the personal representative and his
              attorney. The claim shall be deemed presented on the
              first to occur of receipt of the written statement of claim
              by the personal representative, or the filing of the claim
              with the court.

KRS 396.015(1).

              Finally, KRS 396.055 describes the method of allowing or

disallowing claims. Its terms have been summarized thusly:

              Pursuant to KRS 396.055(1), upon receiving a timely and
              properly presented claim, the personal representative has
              two key options at his disposal: either allow the claim
              and pay the claimant, or disallow the claim and refuse
              payment. DeMoisey v. River Downs Inv. Co., 159
              S.W.3d 820, 822 (Ky. App. 2005). If the personal

                                            -6-
             representative chooses to disallow the claim, he or she
             must send notice to the claimant, within sixty days of the
             expiration of the six-month presentation period,
             informing the claimant the claim has been disallowed.
             KRS 396.055(1); KRS 396.011; see also DeMoisey, 159
             S.W.3d at 822. The notice of disallowance effectively
             bars the claim against the estate unless the claimant takes
             specific steps to preserve his or her claim by filing “a
             separate collection against the personal representative”
             within sixty days after the mailing of the notice of
             disallowance. DeMoisey, 159 S.W.3d at 822; KRS
             396.055(1).

             In addition to the two options discussed above, “[a] third
             possibility, inaction, [also] results in allowance.”
             DeMoisey, 159 S.W.3d at 822. That is, if the personal
             representative fails to take any action regarding the
             claimant’s claim within the requisite sixty-day period, the
             claim is automatically deemed allowed subject to a
             limited exception. KRS 396.055(1) (“Failure of the
             personal representative to mail notice to a claimant of
             action on his claim . . . has the effect of a notice of
             allowance[.]”).

Blackwell v. Blackwell, 372 S.W.3d 874, 877-78 (Ky. App. 2012) (footnotes

omitted).

             The circuit court made the following findings: (1) on August 9, 2019,

the district court appointed Mike as the personal representative of the estate; (2) on

February 3, 2020, within the six-month timeframe specified in KRS 396.011(1),

Brenda filed her verified claim against the estate on the personal representative,

Mike, and also filed a copy with the clerk of the court and served a copy on the

attorney of record for the personal representative; and (3) current counsel for the


                                         -7-
personal representative did not move for leave to disallow the claim until over

seven months later, on September 19, 2020. The circuit court concluded that

Brenda’s claim was timely filed and properly presented by service not only on the

personal representative but also by filing with the clerk and serving the last

attorney of record for Mike. The court noted that at that time, no other attorney for

the personal representative had entered an appearance. The court further

concluded that the personal representative had not shown reasonable cause for

leave to file a late disallowance.

             Mike argues that Brenda’s claim should not have been allowed

because, first, it was untimely filed; second, even if it were timely filed, there is

good cause to allow the late denial; and third, the “claim” was not an actual claim

but a means to assert issues which should have been raised in the circuit court

complaint. His first and third arguments are not preserved for review nor were

they raised in his motion for discretionary review.

                        1. The timeliness of Brenda’s claim

             Mike argues that Brenda’s claim against Billy’s estate was untimely,

as it should have been filed within the six-month period following December 13,

2017, the date on which Mike and Brenda were appointed as the co-administrators

of the estate. In other words, Mike contends that the six-month period for filing

the claim, as prescribed by KRS 396.011(1), did not commence to run on August


                                           -8-
9, 2019, the date that Mike was appointed the executor of the estate, but rather

commenced over twenty months earlier.

             This argument, whatever its merits, was not presented to the district

court or the circuit court. “Ordinarily under [Kentucky Rules of Civil Procedure]

CR 12.03 a statute of limitation must be pled and a failure so to do constitutes a

waiver of that defense.” Commonwealth, Dept. of Highways v. Chinn, 350 S.W.2d

622, 623 (Ky. 1961).

             Furthermore, “[t]he Court of Appeals is without authority to review

issues not raised in or decided by the trial court.” Regional Jail Authority v.

Tackett, 770 S.W.2d 225, 228 (Ky. 1989). The date relied upon by the district and

circuit courts to calculate the commencement of the six-month period was August

9, 2019, the date on which the document tendered by Mike was admitted to probate

as Billy’s last will and testament and Mike was appointed as the executor of the

estate.

             Under CR 61.02, an appellate court may address an argument not

presented to the trial court in order to prevent manifest injustice affecting the

substantial rights of a party. “The language of CR 61.02 is identical to its criminal

law counterpart, [Kentucky Rules of Criminal Procedure] RCr 10.26, and we

interpret that language identically.” Nami Resources Company, L.L.C. v. Asher

Land and Mineral, Ltd., 554 S.W.3d 323, 338 (Ky. 2018). “Absent extreme


                                          -9-
circumstances amounting to a substantial miscarriage of justice, an appellate court

will not engage in palpable error review pursuant to RCr 10.26 unless such a

request is made and briefed by the appellant.” Shepherd v. Commonwealth, 251

S.W.3d 309, 316 (Ky. 2008). Mike has not requested palpable error review or

demonstrated that it is warranted in this case. Under these circumstances, we

decline to review this argument.

 2. Whether reasonable cause was shown to justify a late disallowance of the
                                  claim

             Next, Mike argues that good cause was shown to justify a late

disallowance of Brenda’s claim. KRS 396.055(1) provides that

             [f]ailure of the personal representative to mail notice to a
             claimant of action on his claim for sixty (60) days after
             the time for original presentation of the claim has expired
             has the effect of a notice of allowance, except that upon
             petition of the personal representative and upon notice to
             the claimant, the court at any time before payment of
             such claim may for cause shown permit the personal
             representative to disallow such claim.

(Emphasis added.) “[W]hen read in the context of the entire statute, the ‘cause’

referred to in KRS 396.055(1) refers to a reasonable cause for not responding to

the claim within the sixty-day period and not to the merits of the claim.” Patterson

v. Estate of Boone, 150 S.W.3d 58, 61 (Ky. App. 2003).

             Mike contends that the complexity of the procedural history of the

case and the untimely death of his attorney in the midst of the probate process


                                         -10-
supports a finding that the district court abused its discretion in not permitting late

disallowance of the claim. He contends that after his attorney passed away on

January 25, 2020, Brenda changed her entire strategy by filing her claim on

February 3, 2020, and dismissing her appeal of the district court order admitting

the 2000 will into probate.

             He further claims that by mailing notice of the claim to Mike, the

circuit court clerk and the office of Mike’s late counsel, Brenda did not comply

with the plain language of KRS 396.015. Specifically, he contends that the portion

of the statute which allows a claimant to deliver or mail a written statement of the

claim directly to the personal representative applies only when the personal

representative is unrepresented by counsel. He contends that the second part of the

statute, which requires service on the representative and his attorney for claims

filed with the clerk of the court, applies to Brenda. Thus, by filing a copy with the

clerk of the court, Brenda was also required to serve Mike’s attorney.

             When we interpret a statute, “we look first to the plain language of the

statute, affording words their ordinary meaning. We are not at liberty to add or

subtract from the legislative enactment or discover meanings not reasonably

ascertainable from the language used.” Consolidated Infrastructure Management

Authority, Inc. v. Allen, 269 S.W.3d 852, 855 (Ky. 2008) (internal quotation marks

and citation omitted). The plain language of KRS 396.015, without qualification,


                                          -11-
permits a claimant to serve the personal representative directly and does not

require any other action. The argument that Brenda’s decision to file the claim

with the clerk of the court as well somehow rendered her service on Mike

ineffective would lead to “an absurd [and] wholly unreasonable conclusion.”

University of Louisville v. Rothstein, 532 S.W.3d 644, 648 (Ky. 2017) (citations

omitted).

             The record shows that Mike retained new counsel who filed an action

in circuit court on February 21, 2020. Filings in that action indicate that he was on

notice of the proceedings in district court, yet he did not file a denial of Brenda’s

claim against the estate until over seven months later. Brenda’s claim was timely

and properly served and there is no showing of a reasonable cause for not

responding to the claim within sixty days.

3. Whether Brenda’s claim was improperly filed as a claim against the estate

             Finally, Mike argues that Brenda’s claim is not a claim against the

estate at all, but rather a claim against Mike personally disguised as a claim against

the estate. As with Mike’s first argument, this issue was not raised before the

district court or the circuit court, nor has Mike requested or shown the necessity for

palpable error review. Consequently, we decline to review it here.




                                         -12-
                                  CONCLUSION

             For the foregoing reasons, the McCreary Circuit Court’s findings of

fact, conclusions of law, and judgment affirming the McCreary District Court’s

findings of fact, conclusions of law, and order is affirmed.

             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Rhett B. Ramsey                           Winter R. Huff
Monticello, Kentucky                      Somerset, Kentucky




                                        -13-